Citation Nr: 1233985	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-20 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a mouth/jaw disability.  

4.  Entitlement to service connection for a dental disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Counsel

INTRODUCTION

The Veteran had active service from July 1980 to March 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Muskogee, Oklahoma, Regional Office (RO).

The Veteran was scheduled to appear for a Travel Board hearing in July 2011; however, he failed to report for this hearing and no request for postponement has been received.  Therefore, his hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran provides a competent account of decreased audiological acuity, tinnitus and mouth/jaw symptomatology, including related to an in-service motor vehicle accident and post-service symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Service treatment records tend to corroborate the Veteran's account of decreased audiological acuity in-service and document a May 1987 motor vehicle accident, which reflects a possible hearing impairment diagnosis related to the in-service motor vehicle accident.  See May 20, 1987, "Screening Note of Acute Medical Care."  The service treatment records also reflect that the Veteran sustained facial trauma as a consequence of the in-service motor vehicle accident.  The evidence also suggests that the Veteran may have currently diagnoses of the relevant conditions.  In light of the foregoing, VA must provide the Veteran with appropriate VA examinations in connection with his service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Thus, the Board is without discretion and must remand the appeal for this purpose. 

Additionally, the rating action on appeal and the May 2010 Statement of the Case (SOC) reference relevant VA treatment records and suggest hearing impairment, tinnitus and mouth/jaw VA treatment records exist.  However, upon reviewing the claims folder and Virtual VA system, the Board finds that that relevant VA treatment records have not been associated with the claims folder and are not available via the Virtual VA system.  As VA treatment records are deemed to be constructively of record at the time generated, and because the Board must consider these records in the adjudication of this claim, the Board must remand the appeal to attempt obtain these records before evaluating the Veteran's appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  For this reason as well, the Board must remand the matter for additional development.

Finally, the November 2008 rating action the RO also denied service connection for a dental disorder.  In a February 2009 statement, the Veteran expressed disagreement with the denial of this claim.  The Board accepts his statement as a timely notice of disagreement (NOD) with respect to the dental disability claim.  See 38 U.S.C.A. § 20.201 (2011).  To date, however, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to this matter.  Under the circumstance, the Board has no discretion and is obligated to remand the issue to the RO for issues of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 241-41 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statement from individuals that have first-hand knowledge and/or were contemporaneously informed of his audiological, tinnitus, a mouth/jaw symptomatology in and since service, to include any possible relationship to military service.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO must obtain all outstanding VA treatment and/or hospitalization related to the Veteran's hearing impairment, tinnitus and mouth/jaw conditions, since his separation from service.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

3.  After associating any pertinent, outstanding records with the claims folder, make arrangements with the appropriate VA medical facility for the Veteran to undergo an audiological examination.  The claims file should be made available and reviewed by the examiner.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner must acknowledge and discuss the competent statements of the Veteran, as to in- and post-service symptoms. 

After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether it is at least as likely as not that bilateral hearing loss, if any is so diagnosed, is related to the Veteran's period of active service, to include a noted in-service motor vehicle accident and decreased audiological acuity findings after his July 1980 enlistment audiological examination.  

The examiner is directed to consider and reconcile findings of the additional audiological findings already of record.  A complete rationale for all opinions must be provided, citing the objective medical findings leading to the examiner's conclusion. 

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for appropriate VA examination to determine the nature, onset, and etiology of his claimed mouth/jaw condition.  The claims folder should be made available to, and reviewed by the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the condition, including the Veteran's account of symptomatology.  

The examiner should note all mouth/jaw pathology found to be present, if any.  Then, with regard to any diagnosed condition, the examiner should state the likelihood that the condition:

(i) had its onset in service or within one year of separation; and 

(ii) is related to the Veteran's period of military service, including a May 1987 motor vehicle accident; 

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, including (I) the Veteran's account of symptomatology; (II) May 1987 service treatment records; and any other evidence deemed pertinent.  All necessary testing should be completed with the relevant findings reported in detail.  All provided opinions should be supported by a clearly stated rationale.  

4.  Issue a Statement of the Case (SOC) with respect to the Veteran's service connection claims a dental disability.  The SOC must include notification of the need to timely file a substantive appeal to perfect appellate review of the issue.  

5.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

